Motion for reargument denied. Motion to amend remittitur granted. Remittitur recalled and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether petitioner’s Federal constitutional rights are violated by the requirement that, once a record is made of the terms of a plea bargaining agreement, all promises made to the pleading defendant must be made a part of that record before they will be enforced. [See 55 NY2d 116.]